Citation Nr: 1715854	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965 and from June 1966 to August 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Board notes that in a March 2017 written correspondence, the Veteran requested a videoconference hearing before the Board.  However, as he has already been afforded a videoconference hearing on this issue and good cause as to why another hearing should be provided has not been shown, the request for an additional hearing on this issue is denied.

This matter was previously before the Board in October 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDING OF FACT

The most probative evidence indicates that bilateral lower extremity peripheral neuropathy was not shown during service or for many years thereafter, and that the Veteran's current bilateral lower extremity peripheral neuropathy is not related to service or a service-connected disability.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated December 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.    

The Veteran was afforded a hearing before the Board in June 2015, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that action requested in the prior remand has been undertaken.  A supplemental medical opinion was obtained from a VA neurologist in October 2016.  Accordingly, the Board finds that there has been substantial compliance   with the prior remand instructions and no further action is necessary.  See D'Aries   v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also 38 C.F.R. § 3.655(b) (when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Veteran seeks service connection for bilateral lower extremity peripheral neuropathy, which he asserts was caused by exposure to Agent Orange, or alternatively, was caused or aggravated by his service-connected diabetes mellitus, type II.

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b);    see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, including peripheral neuropathy, becomes manifest to a degree of ten percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Moreover, if a veteran was exposed to an herbicide agent during active military, naval, or air service, early-onset peripheral neuropathy shall be service-connected if it manifests to a degree of ten percent or more within one year after the last date on which the veteran was exposed to an herbicide agent during service, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.309(e), 3.307(a)(6)(ii).  A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  

The Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  The NAS,   in Update 2012, found inadequate or insufficient evidence to determine whether    an association exists between herbicide exposure and chronic peripheral nervous system disorders other than early-onset peripheral neuropathy.  79 Fed. Reg. 20308-01 (Apr. 11, 2014).  NAS has defined this category of association to mean that available epidemiologic studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association.  For example, these studies may fail to control for confounding factors, have inadequate exposure assessment, or fail to address latency.  It identified no new Vietnam Veteran studies, occupational studies, environmental studies, or case studies published since Update 2010 addressing the potential relationship between the chemicals of interest and chronic peripheral nervous system disorders.  A total of 27 studies were published since Update 2010 that addressed the relationship between the chemicals of interest and multiple non-cancer conditions.  After analyzing the results of research published since the last update, NAS found that   the studies published since Update 2010 generally did not contain statistically significant findings or other significant evidence of association between herbicide exposures and those health outcomes.

Service connection may also be established for disability which is proximately     due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran has been diagnosed during      the course of the appeal with bilateral lower extremity peripheral neuropathy.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or a service-connected disability.

The record shows that the Veteran served in the Republic of Vietnam from January 19968 to January 1969.  Therefore, the Veteran is presumed to have been exposed to an herbicide agent during service.  

During the June 2015 Board hearing, the Veteran testified that he started experiencing symptoms of neuropathy in his lower extremities upon returning from Vietnam.  

A review of the Veteran's service treatment records reveals no treatment for, complaints of, or diagnosis of peripheral neuropathy during service. Additionally, the Veteran's feet, lower extremities, and neurological systems were found to be normal on medical examinations conducted in July 1964, July 1965, June 1966, July 1978, and April 1982.  

Post-service treatment records indicate that in October 2005, the Veteran reported symptoms of intermittent paresthesias in the feet since 2003, which he believed may be related to Agent Orange exposure.  His treating neurologist noted that "as his symptoms did not appear until decades after the exposure, association with Agent Orange exposure is highly unlikely." 

A June 2006 neurology treatment record shows that the Veteran reported continued symptoms of paresthesias in the feet.  Clinical sensory deficits were consistent    with small-fiber peripheral neuropathy.  The treatment provider suspected diabetic etiology, but ordered additional testing to evaluate for other contributing etiologies.

During a September 2006 VA psychiatric examination, the Veteran reported that he had symptoms of neuropathy in his feet and legs upon returning from Vietnam in 1969.  He also reported having a diagnosis of diabetes.  The examiner noted that the Veteran's diabetes diagnosis was recent and probably not the cause of his peripheral neuropathy.

In December 2006, the Veteran reported having a diagnosis of diabetes mellitus, type II, but his neurologist indicated that it was "unclear as to how it was diagnosed."  The impression was painful sensory peripheral neuropathy, and the treatment provider suspected "diabetic etiology (e.g. impaired glucose tolerance / pre-diabetes)" and ordered a glucose tolerance test and a repeat hemoglobin A1c (HbA1c) test. 

A February 2007 neurology treatment record indicates that laboratory testing revealed very mildly impaired fasting glucose with otherwise normal testing, and the treatment provider did not suspect that the Veteran had impaired glycemic control that would contribute to neuropathy.  The treatment provider also noted that "[b]ased on history obtained today, [I] cannot exclude initial neuropathy secondary to Agent Orange exposure in Vietnam; however, progressive nature of neuropathy [is] suggestive of additional contributing factors."  

A September 2007 neurology treatment record indicates that the Veteran had              an interval diagnosis of diabetes mellitus, type II and painful paresthesias.  The impression was painful idiopathic sensory peripheral neuropathy of unclear etiology, which the treatment provider suspected was "secondary to Agent Orange exposure given [the] reported temporal association."  It was also noted that the Veteran had impaired fasting glucose during a glucose tolerance test, but he did not meet the formal criteria for a diabetes diagnosis.  The treatment provider also noted that          the Veteran's neuropathy preceded any evidence of abnormal glycemic control.  

A March 2008 treatment record indicates that the diagnostic impression was painful idiopathic sensory peripheral neuropathy of "unclear underlying etiology . . . with likely contribution from both Agent Orange Exposure (given reported temporal association) and recently diagnosed type II diabetes (along with prior impaired fasting glucose)." 

The Veteran underwent a glucose tolerance test during a January 2009 VA examination, which revealed a fasting glucose value that did not meet the criterion for a diagnosis of diabetes.  The Veteran also reported serving in Vietnam with a history of continuous tingling and numbness, which he described as "the sensation produced by a million ants in both lower extremities."  The examiner opined that it was at least as likely as not that the Veteran's peripheral neuropathy was secondary to exposure to Agent Orange since the diagnosis of diabetes could not be confirmed.  

The Veteran underwent another VA examination in January 2015, during which he reported constant pain, numbness, and the sensation of ants crawling on his lower extremities, which had been present since the 1970's.  The examiner noted that the Veteran was diagnosed with idiopathic sensory peripheral neuropathy of the lower extremities in 2005, and lab results from June 2013 and November 2013 revealed      a diagnosis of diabetes mellitus, type II.  The examiner reviewed the evidence of record and opined that the Veteran's peripheral neuropathy was less likely than    not caused or aggravated by his now service-connected diabetes.  The examiner reasoned that the Veteran was diagnosed with idiopathic sensory peripheral neuropathy of the lower extremities many years before he was diagnosed with diabetes, and most diabetics develop diabetic peripheral neuropathy many years after their diabetes diagnosis.  The examiner further noted that there was no   medical evidence indicating that the Veteran's peripheral neuropathy was aggravated beyond its normal progression by his recent diabetes diagnosis.

In October 2016, a VA neurologist reviewed the evidence of record and provided    a supplemental opinion.  The neurologist opined that the Veteran's peripheral neuropathy was not directly related to service, to include as due to exposure to Agent Orange.  In support of this, the examiner noted that although the Veteran now appears to claim that his symptoms of neuropathy began while serving in Vietnam, when he initially sought treatment for neuropathy in 2005, he related the onset of his symptoms to 2003.  Moreover, the medical evidence of record did not show any complaints related to neuropathy prior to 2005; thus, it was most likely that the Veteran's neuropathy had its onset sometime between 2003 and 2006.  The examiner also cited to VA public health information, which only provides support for a link between herbicide exposure and early-onset peripheral neuropathy. 

With respect to secondary service connection, the October 2016 VA examiner opined that the Veteran's peripheral neuropathy was not caused by his diabetes because his diabetes was not diagnosed until approximately seven to ten years after the onset of his peripheral neuropathy.  The examiner also opined that the Veteran's peripheral neuropathy was not aggravated by his diabetes.  In support of this, the examiner explained that the Veteran had a progressive neuropathy, which was progressive prior to his diagnosis of diabetes, and there was no evidence to suggest that his symptoms progressed at a faster rate after the diagnosis of diabetes was rendered. The examiner further indicated that the Veteran's diabetes was mild, and there was no evidence of end-organ damage or damage to other systems to suggest that the Veteran's nerves were affected by his diabetes.  

Although the Veteran asserts that he experienced continuous symptoms of neuropathy since he returned from Vietnam in 1969, his statements are not consistent with the evidence of record and are not persuasive.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).  The record shows no complaints of or treatment for symptoms of peripheral neuropathy during service, and the Veteran's feet, lower extremities, and neurological systems were found to be normal on all in-service medical examinations.  The Veteran was seen in service for numerous other complaints, but made no mention of neurological symptoms in the lower extremities.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, when the Veteran sought treatment for neuropathy in 2005, he related the onset of his symptoms to 2003.  The Board finds the assertion made to a clinician for purposes    of seeking initial treatment to be significantly more credible and probative than statements made to VA for purposes of seeking compensation and statements made   to treatment providers after his neurologist noted in 2005 that it was highly unlikely that his neuropathy was related to Agent Orange because his symptoms did not appear until decades after the exposure.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 20036) (the Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were     written, and conflicting statements of the veteran in weighting credibility).  

To the extent that the Veteran's treatment providers and the January 2009 VA examiner related the Veteran's peripheral neuropathy to Agent Orange exposure, the Board assigns little probative value to those opinions, as they are not supported by a rationale and appear to be based on the Veteran's assertion that his symptoms began upon returning from Vietnam, which the Board has already found lacks credibility.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value"). 

The Board also acknowledges several notations in the Veteran's treatment records suggesting a link between his peripheral neuropathy and diabetes, including a March 2008 notation indicating that the Veteran's recently diagnosed diabetes likely contributed to his neuropathy.  However, none of these opinions are supported by a rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Furthermore, it is not clear what the March 2008 diabetes diagnosis was based on, as the January 2009 examiner noted glucose tolerance testing performed that month did not meet the criterion for a diabetes diagnosis.  See Reonal, 5 Vet. App. at 461.  Moreover, less than a year earlier, the same treatment provider noted that the Veteran's neuropathy preceded any evidence of abnormal glycemic control, and he did not suspect that the Veteran had impaired glycemic control that would contribute to neuropathy.  

Conversely, the Board finds the January 2015 and October 2016 opinions of the VA examiners to be highly probative and persuasive, as they are based on a review of the evidence of record and supported with reasoned medical explanations.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Namely, the examiners explained the significance of the timing of the onset of the Veteran's symptoms of neuropathy in relation to his exposure to herbicide agents and diagnosis of diabetes.  Furthermore, the October 2016 examiner cited to medical evidence indicating that the Veteran's nerves were not affected by his diabetes.  

Although the Veteran believes that his peripheral neuropathy is related service and/or his service-connected diabetes, as a lay person, he has not shown that he   has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the diagnosis and etiology of neurological disorders are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of his peripheral neuropathy is not competent medical evidence.  The Board finds the opinions of the 2015 and 2016 VA examiners to be significantly more probative than the Veteran's lay assertions.

As previously noted, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 79 Fed. Reg. 20308-01 (Apr. 11, 2014).  In this case, the probative evidence of record demonstrates that the Veteran's lower extremity peripheral neuropathy had its onset over 30 years after the last date of in-service exposure to herbicide agents and over 20 years after his discharge from active    duty.  Thus, presumptive service connection is not warranted based on herbicide exposure or an organic disease of the nervous system manifesting within one year of discharge.  See 38 C.F.R. §§ 3.307, 3.309.

Moreover, as the most probative evidence of record does not show that the Veteran's peripheral neuropathy is otherwise related to service or a service-connected disability, service connection is not warranted on a direct or secondary basis.  See 38 C.F.R. §§ 3.303. 3.310.

In sum, the preponderance of the competent, credible and probative evidence is against the claim, and service connection for bilateral lower extremity peripheral neuropathy is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for bilateral lower extremity peripheral neuropathy, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for bilateral lower extremity peripheral neuropathy is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


